Citation Nr: 0730392	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  02-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In December 2003 and February 2007, the Board remanded the 
veteran's appeal for additional evidentiary development.


FINDING OF FACT

The evidence preponderates against finding that a psychiatric 
disorder is related to service, and there is no competent 
evidence of compensably disabling psychosis within a year of 
separation from active duty.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Service Connection Claim

Service connection will be granted for disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, certain chronic diseases, including 
psychoses, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims entitlement to service connection for a 
psychiatric disorder.  The evidence of record, including a 
June 1993 letter from the Indiana County Guidance Center, 
shows that his earliest contact with mental health 
professionals was court-ordered psychiatric treatment in 
1986.  The diagnoses then were adjustment disorder with 
anxious mood and antisocial personality disorder.  In 1990, 
the diagnoses were major depression, single episode, and 
personality disorder, not otherwise specified.  Of course, 
personality disorders, like congenital and developmental 
defects, are not diseases or injuries within the meaning of 
VA law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006). 

The veteran's service medical records show numerous somatic 
complaints but little evidence of pathology.  The impression 
in June 1974 was adjustment reaction.  In April 1976, the 
veteran was noted to have a nervous syndrome, and Valium was 
prescribed.  The impression was nervous symptoms in a May 
1976 record where the complaint was headaches.  Notably, 
however, a November 1976 separation examination clinically 
evaluated the appellant as psychiatrically normal.  

The veteran was afforded VA examinations in July 2006 and 
March 2007 to determine whether there is a link between his 
military service to include these in-service findings and 
current psychiatric disorders.  In July 2006, the veteran was 
personally examined by a VA psychologist, who reviewed his 
medical records and noted his subjective complaints, and 
reported objective findings, to include diagnostic test 
results, diagnoses arrived at, and a Global Assessment of 
Functioning (GAF) score.  This examination of the veteran was 
comprehensive and fully satisfactory in terms of the clinical 
information supplied, with one exception.  Hence, the Board 
remanded the veteran's appeal in February 2007 to clarify the 
answer to the inquiry that was previously presented in 
December 2003.

In March 2007, the claims file was returned for clinical 
review by the same VA psychologist who prepared the July 2006 
examination report on the veteran's mentor disorders.  The 
basis for the remand was the speculative language used by the 
examiner in his July 2006 response, i.e., "it is entirely 
possible."  He was invited to address whether it was at 
least as likely as not (i.e., is there a 50/50 chance) that a 
disorder diagnosed on Axis I was incurred in service?  If the 
examiner was unable to provide an opinion without resorting 
to speculation, the Board remand directed the examiner to so 
state.  On this second remand, the examiner wrote that he 
believed he could say it was "as likely as not" that the 
veteran's problems originated in the military; however, he 
also wrote, he believed that there was "some speculation" 
involved in arriving at this opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), that a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus (emphasis added).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  In the instant 
case, the VA examiner explicitly describes his opinion to be 
based, to some extent, on speculation.  The examiner does not 
quantify the degree of speculation (as in, whether it forms 
more than 50 percent of the opinion), but the Board finds 
that failure to so quantify insufficient to discern a 
preponderance in favor of nexus or even the evidence in 
equipoise.  In this case, where there is no contrary clinical 
opinion evidence, "some speculation" is too "too 
speculative" a basis to establish nexus.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted for the cause of the 
veteran's death.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  The claim is denied.

In reaching this decision, the Board did not overlook the 
statements offered by the veteran and his representative.  
While laypersons are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in February 2004 and 
March 2007 correspondence of the information and evidence 
needed to substantiate and complete the claim.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after sufficient notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


